Citation Nr: 0703934	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 until 
November 1945.  

The appellant is the veteran's widow.  This appeal arises 
from a July 2004 rating decision by the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in December 2003, at the age of 90 
years.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as pneumonia. 
 
3.  At the time of the veteran's death, he was service 
connected for generalized anxiety with hysteria and 
conversion evaluated as 30 percent disabling.  

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

A service connected disability did not cause or materially or 
substantially contribute to cause the veteran's death.  38 
U.S.C.A. § 1110, 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant claims that the veteran's death was due to his 
service connected disabilities.  The veteran died in December 
2003, at the age of 90.  The death certificate lists his 
immediate cause of death as pneumonia.  See Certificate of 
Death.  At the time of the veteran's death, service 
connection was in effect for generalized anxiety with 
hysteria and conversion evaluated 30 percent disabling.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For the 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including 
particularly, autopsy reports.  38 C.F.R. § 3.312.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The appellant submitted a statement, dated April 2004, from 
the veteran's private physician.  The physician stated the 
following:

[The veteran] is a 91 year old patient who had 
multiple problems including arteriosclerotic heart 
disease, abdominal aortic aneurysm requiring 
repair, degenerative arthritis, hiatal hernia, B12 
deficiency, hypothyroidism, aortic insufficiency, 
spinal stenosis and generalized anxiety disorder.  
He died on December [redacted], 2003, following 
complications from pneumonia.

His course in the office and hospital course was 
always complicated by generalized anxiety disorder 
which, although did not require treatment, was 
always a prominent role in most of his symptoms.

In June 2004, a VA medical opinion was obtained.  The 
examiner reviewed the veteran's claim's file and noted the 
following:

I note that he has service-connected generalized 
anxiety with history and conversion.  I have 
reviewed his death certificate, which shows that he 
died from pneumonia.  I have also reviewed the 
letter from [the private physician], and in my 
opinion there is no connection between his service-
connected disability of generalized anxiety with 
history and conversion and his death due to 
pneumonia.  I confirmed no relationship between the 
two.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
favorable material evidence.  See, e.g., Eddy v. Brown, 9 
Vet. App. 52 (1996).  

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to the private physician statement due to the 
fact that the physician did not have the benefit of review 
the veteran's claim's file and offered nothing in the way of 
rationale to support a finding that the service connected 
psychiatric disability contributed to cause death.  Further, 
this physician never really came out and said that the 
psychiatric disability was a factor in the veteran's death.  
For this reason, the VA examiner's opinion, which included a 
review of the claim's file, outweighs the opinion by the 
private physician.  Additionally, no other evidence of record 
links the veteran's death to his service connected 
disability.  

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death was due to 
his active military service.  The preponderance of the 
evidence is against a favorable decision in the appellant's 
claim.  The Board has considered the doctrine of the benefit 
of the doubt, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, 
but it does not find that the evidence is of such approximate 
balance as to warrant its application. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letter from RO to 
the Appellant (June 2004).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Since service 
connection has been denied, the issues of effective date and 
disability ratings to be assigned are moot.  Therefore, the 
Board finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


